OMB APPROVAL OMB Number:3235-1067 Expires:November 30, 2007 Estimated average burden hours per response:1.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1 FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-17962 Applebee’s International, Inc. (Exact name of registrant as specified in its charter) 4551 W. 107th Street, Overland Park, Kansas 66207, (913) 967-4000 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, $0.01 par value per share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) Rule 12g-4(a)(2) [x] [] Rule 12h-3(b)(1)(i) Rule 12h-3(b)(1)(ii) Rule 12h-3(b)(2) Rule 15d-6 [x] [] [] [] Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Applebee’s International, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. DATE: November 29, 2007 BY: /s/RebeccaR. Tilden Name:RebeccaR. Tilden Title:Vice President, General Counsel and Secretary SEC2069 (12-04) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
